           Case1:20-cv-08326-GHW-GWG
           Case 1:20-cv-08326-GHW-GWG Document
                                      Document11
                                               9 Filed
                                                 Filed02/08/21
                                                       02/08/21 Page
                                                                Page11of
                                                                       of11




                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York
                                                         86 Chambers Street, 3rd floor
                                                         New York, NY 10007


                                                          February 8, 2021



     BY ECF
                                                MEMORANDUM ENDORSEMENT
     Honorable Gabriel W. Gorenstein
     United States Magistrate Judge
     United States District Court
     500 Pearl Street
     New York, New York 10007

                                    Re: Jordan Klemons v. Comm’r of Soc. Sec.
                                        20 Civ. 8326 (GHW) (GWG)
     Dear Judge Gorenstein:

            This office represents the defendant Commissioner of Social Security in the above-
     referenced case. Pursuant to the schedule in this case, the administrative record is due on
     February 10, 2021. We write respectfully to request, with the consent of plaintiff’s counsel, that
     the time to file the record be extended for 60 days, until April 12, 2021. The reason for this
     request is the Social Security Administration needs more time to prepare the record due to
     telecommuting and other workplace changes in response to the pandemic. No prior adjournment
     has been requested in this matter. We appreciate the Court’s consideration of this request.

Application granted. Extension to April 12,       Respectfully,
2021, granted.
                                                  AUDREY STRAUSS
So Ordered.                                       United States Attorney


                                          By:             s/ Susan D. Baird
                                                  SUSAN D. BAIRD
February 8, 2021
                                                  Assistant United States Attorney
                                                  tel. (212) 637-2713
                                                  Susan.Baird@usdoj.gov


     cc:      BY ECF
              Charles E. Binder, Esq.
